904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rhonda FRANKS;  Regina L. Bridwell, Plaintiffs-Appellants,v.ALADDIN SYNERGETICS, INC., Defendant-Appellee.
No. 90-5366.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. POTTER, District Judge*.

ORDER

2
The plaintiffs appeal the dismissal of their action under Title VII of the Civil Rights Act of 1964 alleging improper discharge from employment.  The defendants move to dismiss the appeal for failure to file a timely notice of appeal.  No response to the motion has been filed.


3
The district court entered an order on December 20, 1989, adopting the magistrate's recommendation to dismiss the action.  The plaintiffs then filed a timely motion to alter or amend that order.  The motion to alter or amend was denied on January 30, 1990, thus commencing the time for appeal.  Fed.R.App.P. 4(a)(4).  Accordingly, the plaintiff had thirty days in which to file a notice of appeal.  Fed.R.App.P. 4(a)(1).  The notice of appeal was filed on March 2, 1990, one day after the expiration of the time for appeal.  Further, the plaintiffs did not seek an extension of time within which to file their notice of appeal, and the time in which to do so has now expired.  Fed.R.App.P. 4(a)(5).  A timely notice of appeal is a mandatory and jurisdictional prerequisite.   Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978).  Accordingly, this Court has no jurisdiction in this matter.


4
It is therefore ORDERED that the motion to dismiss the appeal is granted.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation